Citation Nr: 0428282	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hand injury 
residuals.

2.  Entitlement to service connection for a disability 
manifested by high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered in October 
1999 by the Waco, Texas, Regional Office (the RO) of the 
Department of Veterans Affairs (VA) in which, in pertinent 
part, the claims listed above were denied as not well 
grounded.  In October 2001, in accordance with the Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A], the RO again considered those claims, 
and denied service connection therefor.  The veteran 
perfected his appeal of those claims by the submission of a 
substantive appeal (VA Form 9) in October 2002.

A personal hearing was held before the undersigned, sitting 
at the RO, in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this case is necessary.

With regard to the veteran's claim of entitlement to service 
connection for right hand injury residuals, recent medical 
evidence shows complaints of right hand tenderness over the 
base of the phalanges on the palmar aspect.  In addition, at 
his personal hearing, the veteran presented testimony of 
persistent right hand disability since his in-service injury.  
Further development, in the form of a VA examination 
inquiring into whether any current right hand impairment can 
be deemed to be a residual of the veteran's in-service right 
hand laceration, must be accomplished.  

With regard to the veteran's claim of entitlement to service 
connection for elevated cholesterol, it is noted that he has 
been advised that abnormally high cholesterol readings, 
standing alone, do not constitute a disability.  However, 
such readings may reflect the presence of a disability, and 
in that regard the Board notes that the veteran, since his 
separation from service, the veteran has been accorded 
treatment for cardiac problems; he was briefly hospitalized 
in June 2000 with discharge diagnoses to include atypical 
chest pain and sinus bradycardia.  Similarly, at his personal 
hearing he testified that he has had persistent chest pains 
since service.  The Board is of the opinion that inquiry as 
to whether the veteran's current cardiac symptoms are 
manifestations of a disability etiologically related to, 
caused by, or exemplified by high cholesterol should be 
undertaken in the form of a VA examination. 

The Board notes that a remand of these issues is required in 
order to satisfy VA's obligations under the VCAA.  In 
particular, the United States Court of Appeals for Veterans 
Claims (the Court) has held that, in instances in which there 
was competent evidence of a current disability and evidence 
indicating possible association between that disability and 
the veteran's active service, VA is to obtain a medical 
opinion as to whether there was a nexus between the current 
disability and that active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
applicable legal precedent, to include 
notifying the veteran as to the 
submission of evidence attributing 
current right hand and cardiac problems 
to in-service right hand injury and 
elevated cholesterol readings, 
respectively.

2.  The veteran's claims folder should 
then be forwarded to an appropriate VA 
medical facility for review and 
examination by the appropriate 
specialists, as follows:

	a.  An orthopedist is to examine the 
veteran's right hand and render an 
opinion as to whether any current right 
hand disability is as likely as not 
etiologically or causally related to the 
veteran's in-service right hand injury.

	b.  A cardiologist is to afford the 
veteran a cardiology examination and 
render an opinion as to whether any 
current cardiac disability is as likely 
as not related to, the product of, or 
exemplified by, elevated cholesterol 
readings.

The veteran's claims folder is to be made 
available to both the examining 
orthopedist and cardiologist, for their 
review and referral, prior to any 
examination; review of the claims file is 
to be noted on the report of examination 
prepared following each examination.  
Each examiner is to ensure that all tests 
indicated are conducted pursuant to each 
examination, and that all findings, and 
the reasons therefor, are set forth in a 
clear, logical, and legible manner on the 
examination reports.

3.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claims.  If either the decision 
remains in any manner unfavorable to him, 
a supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
and his representative should be provided 
with the SSOC, and an appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	V. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




